DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Acknowledgment
Claims 1, 20 are amended and filed on 1/31/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taddei (US. 4,664,656) in view of Marsden (US. 7,063,673B2). 
 Re Claim 1, Taddei discloses a quick-connect syringe (1, Figs. 4-7) and needle system (Fig. 6), comprising: a dental syringe (1, 21, 4, Fig. 4), the dental syringe being configured to dispensed an anesthetic from a carpule (9) within the dental syringe (Fig. 4, Col.1, lines 24-30); a needle assembly including a needle assembly body (13) and a needle (12) affixed to the needle 
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and a radially-protruding collar (Fig, 3, on top of 104 and 28) and rest on front face of the syringe (28, Fig. 5). 

Re Claim 2, Taddei fails to disclose wherein the rear portion of the needle assembly body comprises a slotted sleeve which fits over a front portion of the intermediate adapter when the quick-connect and needle system is arranged in the assembled configuration. 
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion of the needle assembly body the intermediate adapter of Taddei to include slotted sleeve so that the rear portion of the needle assembly body comprises a slotted sleeve  which fits over a front portion of the intermediate adapter when the quick-connect and needle system is arranged in the assembled configuration as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe 
  Re Claim 3, Taddei fails to disclose wherein the at least one slot is defined through the slotted sleeve.
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and wherein the at least one slot is defined through the slotted sleeve (66, 68, Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle assembly body of Taddei so that the at least one slot is defined through the slotted sleeve as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe connection (Marsden, abstract, wherein the connection such rear portion of the needle assembly and the front portion of the adapter of Evans are replaced with the one of Marsden to include sleeve with slots and front portion of the adapter with projection ).
  Re Claim 4, the modified Taddei discloses wherein the at least one slot is L-shaped (66, 68, Fig. 2 of Marsden).  
Re Claim 5, the modified Taddei discloses wherein the L-shaped slot comprises a first slot segment (66, Fig. 2 of Marsden) having an open end, and a second slot segment (68 of Marsden) extending from the first slot segment and including a closed end (Fig. 2 of Marsden).  
Re Claim 6, the modified Taddei discloses wherein the first slot segment of the L-shaped slot is parallel to a longitudinal axis of the needle assembly (66 is parallel to the axis of the needle, Fig. 2 of Marsden).    
Re Claim 7, the modified Taddei discloses wherein the second slot segment (68, Fig. 2 of Marsden) of the L-shaped is circumferential about the longitudinal axis (Fig. 2 of Marsden).    
Re Claim 8, Taddei fails to disclose wherein the at least one projection of the intermediate adapter comprises two projections and the at least one slot defined in the rear portion of the needle assembly body comprises two slots, and further wherein the two projections are configured to engage with the two slots.  
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and wherein the at least one projection of the intermediate adapter comprises two projections (left and right 108, Fig. 3) and the at least one slot defined in the rear portion of the needle assembly body comprises two slots, and further wherein the two projections are configured to engage with the two slots (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle assembly body of Taddei so that the at least one projection of the intermediate adapter comprises two 
Re Claim 9, the modified Taddei discloses wherein the two projections are diametrically opposed to each other (left and right in Fig. 3, or in front and back 108 see Fig. 2 of Marsden), and the two slots are diametrically opposed to one another (Fig. 3 of Marsden).  
Re Claim 10, the modified Taddei discloses wherein the intermediate adapter is disconnectably engageable with the syringe (the threaded connection Taddei is replaced with slot/protrusion of Marsden).  
Re Claim 11, the modified Taddei discloses wherein the intermediate adapter comprises a threaded portion disconnectably threadable to a forward threaded portion of the syringe (the threaded connection Taddei is replaced with slot/protrusion of Marsden).
Re Claim 14, Taddei fails to disclose Marsden discloses wherein the intermediate adapter comprises an outer wall disposed circumferentially about a longitudinal axis of the intermediate adapter, the outer wall comprising an outer texture facilitating manual application of a torque on the outer wall and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly.

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle assembly body of Taddei so that the intermediate adapter comprises an outer wall disposed circumferentially about a longitudinal axis of the intermediate adapter, the outer wall comprising an outer texture facilitating manual application of a torque on the outer wall and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe connection (Marsden, abstract, wherein the connection such rear portion of 
Re Claim 15, the modified Taddei discloses Marsden discloses wherein, when the quick- connect and needle system is arranged in the assembled configuration, the outer wall of the intermediate adapter is disposed radially outward of the rear portion of the needle assembly body (Fig. 4 of Taddei and Fig. 3 of Marsden).  
Re Claim 20, Taddei discloses a quick-connect syringe (1, Figs. 4-7) and needle system, (Fig. 6) comprising: a metallic dental syringe (1, 21, 4, Fig. 4, Col. 1, lines 20-24), the dental syringe being configured to dispense an anesthetic from a carpule (9) within the dental syringe (Fig. 4, Col.1, lines 24-30); a needle assembly including a needle assembly body (13) and a needle (12) affixed to the needle assembly body (Fig. 5), the needle assembly body including a rear portion (14) and the needle being configured to draw the anesthetic from the carpule for dispensing (Col.1, lines 24-30); and an intermediate adapter (2, 5), the intermediate adapter further comprising a through bore (bore which the for the needle and the carpule, Fig. 5) and a radially-protruding collar (2) configured to rest on a front face of the dental syringe (Fig. 4), the radially protruding collar disposed circumferentially about a longitudinal axis of the intermediate adapter and including an outer wall ( outer wall of 2), the outer wall comprising an outer texture (outside texture) facilitating manual application of a torque on the outer wall and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection ( thread, Fig. 4) of the intermediate adapter with the rear portion of the needle assembly body of the needle assembly ( Figs. 4, 7); wherein the engagement of the intermediate adapter to the needle assembly forms a quick-connect mechanism in which the needle assembly is capable of being removed quickly from the dental 
However, Marsden discloses a quick-connect syringe and needle system (Fig. 2, Fig. 3), comprising: a syringe (12, Fig. 3); a needle assembly including a needle assembly body (40) and a needle (42) affixed to the needle assembly body (Fig. 2), the needle assembly body including a rear portion (58) defining at least one slot (66, 68); and an intermediate adapter (80), disconnectably threadable to a forward threaded portion of the syringe to secure the intermediate adapter to the syringe (Col. 6, lines 10-15, threads 104 is threaded to 32, Fig. 3), the intermediate adapter comprising at least one projection (108) releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly (Col. 5, lines 62-67), the intermediate adapter further comprising a through bore (88 ); wherein the quick-connect and needle system is configured to adopt an 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the adapter and the rear portion of  Taddei so that that rear portion defining at least one slot and an intermediate adapter, disconnectably threadable to a forward threaded portion of the dental syringe to secure the intermediate adapter to the dental syringe, the intermediate adapter comprising at least one projection releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly, the at least one projection of the intermediate adapter with the at least one slot of the rear portion, wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the dental syringe by a threading of the intermediate adapter to the forward threaded portion of the dental syringe, and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly as taught by Marsden for the purpose of using an art recognized alternative/ equivalent engagement elements as it is the traditional connection between the tube/syringe in medical art (Marsden, Col. 4, lines 20-24, Fig. 1, abstract, the 
Response to Arguments
Applicant’s arguments filed on 1/31/2022 with respect to claim(s) 1, 20 with respect to the reference Evans have been considered, a new reference was used.
The argument with respect to claims 1, 20 with regards to Marsden which is not dental art. This is not persuasive as both art are related to syringe and needle connection with the syringe and are capable of having dental application. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HAMZA A DARB/Examiner, Art Unit 3783            

/Lauren P Farrar/Primary Examiner, Art Unit 3783